Case 1:20-cr-00126-HG Document 36 Filed 02/18/21 Page 1 of 3   PageID #: 117




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

MORGAN EARLY #10104
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
300 Ala Moana Boulevard
Honolulu, HI 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: Morgan.Early@usdoj.gov

Attorney for Plaintiff
UNITED STATES OF AMERICA

               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,           )   CR. NO. 20-00126 HG
                                    )
                    Plaintiff,      )   GOVERNMENT’S SENTENCING
                                    )   STATEMENT; CERTIFICATE OF
    vs.                             )   SERVICE
                                    )
STEVE B. SILVA,                     )   Date: March 24, 2021
                                    )   Time: 1:30 p.m.
                    Defendant.      )   Judge: Hon. Helen Gillmor
                                    )

            GOVERNMENT’S SENTENCING STATEMENT
Case 1:20-cr-00126-HG Document 36 Filed 02/18/21 Page 2 of 3          PageID #: 118




      Having reviewed the Draft Presentence Investigation Report, the

government has no objections or corrections to the factual information, sentencing

guidelines range, or policy statements therein. The government is not requesting

an evidentiary hearing in this case.

      DATED: February 18, 2021, at Honolulu, Hawaii.

                                            Respectfully submitted,

                                            KENJI M. PRICE
                                            United States Attorney
                                            District of Hawaii



                                            By /s/ Morgan Early
                                              MORGAN EARLY
                                              Assistant U.S. Attorney

                                               Attorney for Plaintiff
                                               UNITED STATES OF AMERICA
Case 1:20-cr-00126-HG Document 36 Filed 02/18/21 Page 3 of 3         PageID #: 119




                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on the dates and by the methods of service

noted below, the true and correct copy of the foregoing was served on the

following at their last known address:

            Served electronically through CM/ECF:

            MICHAEL JAY GREEN
            841 Bishop Street, Suite 2201
            Honolulu, HI 96813
            Email: michael@michaeljaygreen.com

            Attorney for Defendant
            STEVE B. SILVA

            Served via hand-delivery:

            U.S. PROBATION OFFICE
            Attn: Stephanie Mott
            District of Hawaii
            300 Ala Moana Boulevard, Room 2-300
            Honolulu, HI 96850


            DATED: Honolulu, Hawaii, February 18, 2021.


                                            /s/ Melena Malunao
                                            U.S. Attorney’s Office
                                            District of Hawaii
